Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of August 10, 2017, is made and entered into between and
among HomeAmerican Mortgage Corporation, a Colorado corporation (the “Seller”),
and U.S. Bank National Association, as administrative agent and representative
of itself as a Buyer and the other Buyers (in such capacity, the “Agent”) and as
a Buyer (in such capacity, “U.S. Bank”).

 

RECITALS:

 

A.     The Seller, U.S. Bank, and the Agent are parties to an Amended and
Restated Master Repurchase Agreement dated as of September 16, 2016 (as further
amended, restated or otherwise modified from time to time, the “Repurchase
Agreement”).

 

B.     The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

 

AGREEMENT:

 

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.          Definitions. Capitalized terms used and not otherwise
defined in this Amendment have the meanings specified in the Repurchase
Agreement.

 

Section 2.          Amendments.

 

2.1.     The following definition set forth in Section 1.2 of the Repurchase
Agreement is amended to read in its entirety as follows:

 

“Termination Date” means the earlier of (a) August 9, 2018, or (b) the date when
the Buyers’ Commitments are terminated pursuant to this Agreement, by order of
any Governmental Authority or by operation of law.

 

2.2.      Facility Fee. Section 9.1 of the Repurchase Agreement is amended and
restated to read in its entirety as follows:

 

9.1.   Facility Fee. The Seller agrees to pay to the Agent (for Pro Rata
distribution to the Buyers) monthly, in arrears, a facility fee (the “Facility
Fee”) in an amount equal to the sum of fifteen one hundredths of a percent
(0.15%) per annum of the Maximum Aggregate Commitment, as in effect from time to
time, for the period from the Effective Date to the Termination Date, computed
for each calendar month or portion thereof from the Effective Date to the
Termination Date. The Facility Fee shall be payable monthly in arrears and shall
be due and payable no later than the ninth (9th) day of each month. The Facility
Fee is compensation to the Buyers for committing to make funds available for
revolving purchases of Eligible Loans on the terms and subject to the conditions
of this Agreement, and are not compensation for the use or forbearance or
detention of money. Each calculation by the Agent of the amount of the Facility
Fee shall be conclusive and binding absent manifest error.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3.         Conditions Precedent and Effectiveness. This Amendment shall
be effective as of the date first above written, upon the occurrence of the
following events:

 

3.1.     delivery to the Agent of this Amendment duly executed by the Seller in
a quantity sufficient that the Agent and the Seller may each have a fully
executed original;

 

3.2.     delivery to the Agent of a certificate by the Secretary or Assistant
Secretary of the Seller (i) certifying that the resolutions adopted by the
Seller’s board of directors on September 12, 2016, remain in full force and
effect, authorizing the Seller to enter into this Amendment, (ii) certifying
that there has been no amendment to the Articles of Incorporation of the Seller
since true and accurate copies of the same were delivered to the Agent as of
November 12, 2008, (iii) certifying that there has been no amendment to the
By-Laws of Seller since true and accurate copies of the same were delivered to
the Agent as of November 12, 2008, and (iv) a certification that the incumbency,
names, titles, and signatures of the officers of the Seller delivered to the
Agent as of September 16, 2016 are still true and correct and have not been
amended or modified in any way prior to the date hereof and that such officers
are authorized to execute this Amendment and the other instruments executed by
the Seller in connection with this Amendment; and

 

3.3.    delivery to the Agent of such other documents as it may reasonably
request.

 

Section 4.         Miscellaneous.

 

4.1.     Ratifications. The terms and provisions of this Amendment shall modify
and supersede all inconsistent terms and provisions of the Repurchase Agreement
and the other Repurchase Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Repurchase
Agreement and each other Repurchase Document are ratified and confirmed and
shall continue in full force and effect.

 

4.2.     Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties in Article 15 of the
Repurchase Agreement and in the other Repurchase Documents are true and correct
in all material respects with the same force and effect on and as of the date
hereof as though made as of the date hereof, and (b) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

4.3.     Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

 

 
2

--------------------------------------------------------------------------------

 

 

4.4.     Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

 

4.5.     Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

4.6.     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

 

4.7.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

4.8.     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

4.9.     ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first written above.

 

 

 

SELLER AND SERVICER:

 

 

HOMEAMERICAN MORTGAGE

CORPORATION, as Seller and Servicer 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Heaney

 

 

Name: John J. Heaney
Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

AGENT AND BUYER:

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Agent and Buyer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edwin D. Jenkins

 

 

Name: Edwin D. Jenkins



Title: Senior Vice President

 

 

 

 

 

 

Signature Page

First Amendment